Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-14 are pending.

Applicant’s election without traverse of sublingual absorption of riluzole, gelatin, mannitol and docusate sodium in the reply filed on 8/4/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on May 3, 2022, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In looking to the instant specification for any prodrugs to which none was found, rather a general description, is a precursor of a drug which may be administered in an altered or less active form. The prodrug may be converted into the active drug form in physiological environments by hydrolysis or other metabolic pathways. The term "riluzole prodrug" refers to a compound which is a derivative from riluzole with modification therein. A riluzole prodrug may also refer to a compound that is metabolized into an active form of riluzole by the body (paragraphs 0031-0032).  Thus, no prodrugs are disclosed in the instant specification.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhan (NMDA receptor activity in neuropsychiatric disorders, frontiers in Psychiatry, June 2013, Vol 4, Articl 52, pages 1-7) and Kretschmer (Riluzole, a glutamate release inhibitor, and motor behavior, Naunyn-Schmiedeberg’s Arch Pharmacol (1998) 358:181–190).
 
Lakhan teaches that N-Methyl-d-aspartate (NMDA) receptors play a variety of physiologic roles and their proper signaling is essential for cellular homeostasis. Any disruption in this pathway, leading to either enhanced or decreased activity, may result in the manifestation of neuropsychiatric pathologies such as schizophrenia, mood disorders, substance induced psychosis, Huntington’s disease, Alzheimer’s disease, and neuropsychiatric systemic lupus erythematosus (abstract).  Lakhan teaches that Alzheimer’s disease describes a type of dementia that results in serious and progressive cognitive impairment. Symptoms range from commonly observed memory loss to psychotic manifestations including delusions.  NMDA receptors are well-studied for their crucial role in learning and memory, key areas that are affected in the manifestation of AD. Similar to other mental disorders, AD is likely the result of dysfunction in multiple neurotransmitter pathways. In fact, data suggest an overlap in pathways related to NMDA receptor activation and production of characteristic biochemical and symptomatic changes that occur in AD. Consistent with the idea that accumulation of Aβ protein initiates the pathological cascade, some studies suggest that the NMDA receptor may function indirectly as a receptor for the Aβ protein.  Other studies suggest that enhanced NMDA receptor activity results in increased processing of the amyloid beta precursor protein thus producing an increase in the AD characteristic Aβ protein. This in turn results in a decrease in excitatory synaptic transmission and may contribute to cognitive effects observed in early stages of AD.  Precise mechanism aside, researchers agree that in conjunction with Aβ protein accumulation, the NMDA receptor pathway is integral in the manifestation of AD pathophysiology (page 4).
Lakhan does not disclose ruluzole.
Kretschmer teaches that Riluzole (2-amino-6-trigluoromethoxy benzothiazole) has neuroprotective, anticonvulsant, anxiolytic and anesthetic qualities. These effects are mediated by blockade of glutamate transmission, stabilizing of sodium channels and blockade of γ-aminobutyric acid (GABA) reuptake. The action profile of riluzole is dominated by its effects on glutamate transmission which are predominately mediated by N-methyl-D-aspartate (NMDA) receptor-linked processes in vitro (abstract).  Kretschmer teaches that Most of the recent studies were done to clarify the mechanism by which riluzole blocks the glutamate transmission or to verify neuroprotective and anticonvulsive properties of the drug at a dose between 1 and 4 mg/kg (page 185, right column, last paragraph).
It would have been obvious to one of ordinary skills in the art at the time of filing to administer riluzole to treat Alzheimer’s disease (early).  One would have been motivated to employ riluzole to treat Alzheimer’s disease because it is known in the art that NMDA antagonist (e.g. riluzole) is known to treat neurodegenerative diseases such as Alzheimer’s disease as disclosed by Lakhan and Kretschmer with a reasonable expectation of success.  Additionally, it is known in the art that riluzole is a neuroprotective as taught by Kretschmer.


Claim(s) 2, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhan (NMDA receptor activity in neuropsychiatric disorders, frontiers in Psychiatry, June 2013, Vol 4, Articl 52, pages 1-7) and Kretschmer (Riluzole, a glutamate release inhibitor, and motor behavior, Naunyn-Schmiedeberg’s Arch Pharmacol (1998) 358:181–190) as applied to claim 1 above, and further in view of Narang (International Journal of Pharmacy and Pharmaceutical Sciences, Vol 3, Suppl 2, 2011).
Lakhan and Kretschmer cited above. 
Neither Lakhan nor Kretschmer disclose sublingual riluzole.
Narang teaches that sublingual route is a useful when rapid onset of action is desired with better patient compliance than orally ingested tablets.  In terms of permeability, the sublingual area of the oral cavity (i.e. floor of the mouth) is more permeable than the buccal (cheek) area, which in turn is more permeable than the palatal (roof of the mouth) areas. The portion of drug absorbed through the sublingual blood vessels bypasses the hepatic first-pass metabolic processes giving acceptable bioavailability (abstract).  	Sublingual administration of the drug means placement of  the drug  under  the  tongue and  drug  reaches  directly in  to  the  blood  stream  through the ventral surface of the tongue and floor of the mouth. The  drug solutes are rapidly absorbed into the reticulated vein which lies  underneath  the  oral  mucosa,  and  transported  through  the  facial  veins,  internal  jugular  vein,  and  braciocephalic  vein  and  then  drained in to systemic circulation (page 18).  The advantages of sublingual administration are:    	A relatively rapid onset of action can be achieved compared to  the oral route, and the formulation can be removed if therapy is required to be discontinued.  
Liver is bypassed and also drug is protected from degradation due to pH and digestive enzymes of the middle gastrointestinal tract.	Improved  patient  compliance due  to  the  elimination  of  associated  pain  with  injections;  administration  of  drugs  in  unconscious  or  incapacitated  patients;  convenience  of  administration as compared to injections or oral medications.   	Low dosage gives high efficacy as hepatic first pass metabolism is avoided and also reduces the risk of side effects.   	The large contact surface of the oral cavity contributes to rapid  and extensive drug absorption. 
Due to rapidity  in  action  these  sublingual  dosage  forms.  
Rapid absorption and higher blood levels due to high vascularization of the reg-ion  and  therefore  particularly  useful for administration of antianginal drugs.
   They also  present  the  advantage  of  providing  fast  dissolution  or disintegr-ation in the oral cavity, without the need for water  or chewing (page 19).  

It would have been obvious to one of ordinary skills in the art at the time of filing to administer riluzole in sublingual formulations.  One would have been motivated to administer riluzole in sublingual formulation because it is known that drugs which are administered in sublingual forms have several advantages over oral administrations. For example:  Liver is bypassed and also drug is protected from degradation, Improved  patient  compliance due  to  the  elimination  of  associated  pain  with  injections; Low dosage gives high efficacy as hepatic first pass metabolism is avoided and also reduces the risk of side effects,Rapid absorption and higher blood levels due to high vascularization of the region as disclosed by Narang with a reasonable expectation of success absence evidence to the contrary.
Regarding AUC at a dose of 35mg of from 110% to 180% of the AUC of an oral tablet formulation at a dose of 50 mg, said AUC being measured at 0.5 hours, 1 hour or 2 hours after administration disclose in claim 9.  The AUC is consequently results from the administration of sublingual riluzole.  This is deemed properties of administration of sublingual riluzole.
Regarding limitation of the formulation produces a rapid therapeutic onset of action within about 10 minutes after administration.  Since it is known that one of the advantages of administration of sublingual riluzole is rapid in action as taught by Narang.; would have consequently resulted in rapid therapeutic onset of action within about 10 minutes with a reasonable expectation of success.
t would have been obvious to one of ordinary skills in the art at the time of filing that upon administering sublingual riluzole the liver function abnormalities side effects of riluzole are attenuated relative to those which are associated with the orally administered riluzole.  Because it is known in the art that liver is bypassed in sublingual administration of drugs as taught by Narang.



Claim(s) 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhan (NMDA receptor activity in neuropsychiatric disorders, frontiers in Psychiatry, June 2013, Vol 4, Articl 52, pages 1-7) and Kretschmer (Riluzole, a glutamate release inhibitor, and motor behavior, Naunyn-Schmiedeberg’s Arch Pharmacol (1998) 358:181–190) and Narang (International Journal of Pharmacy and Pharmaceutical Sciences, Vol 3, Suppl 2, 2011) as applied to claim 1-2, 9-10 and 12 above, and in further view of and Artico (U.S. Patent 8,765,150) of record.
Lakhan, Kretschmer and Narang cited above. 
Neither Lakhan, Kretschmer nor Narang disclose minimal or nor oral numbness.  And does not disclose dosage of at or less than either 50 mg/day or 35 mg/day.

Artico teaches that riluzole has a very low solubility in water (column 1, lines 58-60).  Artico teaches that a preferred surfactant may be selected from sodium lauryl sulphate (SLS) and dioctyl sodium sulfosuccinate (or sodium docusate, DSS) (column 3, lines 30-32).   Artico teaches riluzole, sorbitol, sodium saccharine and mint (examples 5-8).  Artico teaches that riluzole is in a dose of 27.5 mg (examples 3-4).  Artico teaches that riluzole has minimal or no anaesthetic effect at all in the mouth, thus resulting in improved patient compliance (column 2, lines 35-38).
It would have been obvious to administer sublingual riluzole at a dose of less than 50 mg/day or 35 mg/day.  One would have been motivated to administer sublingual riluzole at a dose of less than 50 mg/day or 35 mg/day because it is known that sublingual formulation is administered in low dosage which gives high efficacy as hepatic first pass metabolism is avoided and also reduces the risk of side effects as taught by Narang with a reasonable expectation of success.  Additionally, it is known in the art that riluzole may be administered in a dose of 27.5 mg as taught by Artico.  And riluzole has minimal or no anaesthetic effect at all in the mouth, thus resulting in improved patient compliance as disclosed by Artico with a reasonable expectation of success.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhan (NMDA receptor activity in neuropsychiatric disorders, frontiers in Psychiatry, June 2013, Vol 4, Articl 52, pages 1-7) and Kretschmer (Riluzole, a glutamate release inhibitor, and motor behavior, Naunyn-Schmiedeberg’s Arch Pharmacol (1998) 358:181–190), Narang (International Journal of Pharmacy and Pharmaceutical Sciences, Vol 3, Suppl 2, 2011), Artico (U.S. Patent 8,765,150) of record, as applied to claim 1-2, 9-14 above, and in further view of Aubourg (U.S. Patent 6,432,992) ,Yarwood (U.S. Patent 5,837,287). 
Lakhan, Kretschmer, Narang and Artico cited above. 
Neither Lakhan, Kretschmer, Narang nor Artico disclose gelatin or freeze drying.
Aubourg teaches that solid composition for oral administration may be chosen from tablets, pills, powders, gelatin capsules, cachets and granules (column 2, lines 65-67 and claim 9).  Aubourg teaches a composition of riluzole, mannitol and gelatin (examples A and B).
Yarwood teaches a composition comprising of domperidone free base (which less soluble than domperidone maleate), gelatin, mannitol, aspartame and peppermint (example 2).  Yarwood teaches a solution containing the gelatin and mannitol was prepared and to this were added the aspartame and peppermint flavour. Aliquots of the resulting solution were added to the domperidone powder and a paste formed on stirring. The remainder of the solution was added and homogeneous suspension obtained. The suspension was dispensed in 150 mg aliquots into the pockets of a blister pack, frozen and freeze dried to produce the final dosage form (column 6, lines 14-21).
It would have been obvious to one of ordinary skills in the art to formulate a composition riluzole, gelatin, mannitol, sorbitol, dioctyl sodium sulfosuccinate (or sodium docusate, DSS) because all are known in the art for the composition consisting of riluzole with a binder (gelatin), mannitol, sorbitol and dioctyl sodium sulfosuccinate (or sodium docusate, DSS) as taught by Artico and Auboug with a reasonable expectation of success.
It would have been obvious to formulate said composition into a freeze dried composition in view of Yarwood which teaches the same ingredients with the exception of the active agent, thus it would have been obvious to substitute riluzole instead of domperidone because the inactive agents (e.g. gelatin, mannitol, mint) are also disclosed by Artico and Aubourg for the formulation of tablets which are same agents subjected to freeze drying as disclosed by Yarwood with a reasonable expectation of success.  Additionally both riluzole and domperidone have low solubility and the composition of Yarwood teaches that the same inactive agents are effective in freeze drying in tablets.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakhan (NMDA receptor activity in neuropsychiatric disorders, frontiers in Psychiatry, June 2013, Vol 4, Articl 52, pages 1-7) and Kretschmer (Riluzole, a glutamate release inhibitor, and motor behavior, Naunyn-Schmiedeberg’s Arch Pharmacol (1998) 358:181–190), Narang (International Journal of Pharmacy and Pharmaceutical Sciences, Vol 3, Suppl 2, 2011), Artico (U.S. Patent 8,765,150) of record, Aubourg (U.S. Patent 6,432,992) of record, Yarwood (U.S. Patent 5,837,287) of record, as applied to claim 1-6, 9-14 above, and in further view of Jager (U.S. Publication 2002/0025366).
Lakhan, Kretschmer, Narang,  Artico, Aubourg and Yarwood cited above. 	 Lakhan, Kretschmer, Narang Artico, Aubourg and Yarwood disclose sucralose.
It would have been obvious to one of ordinary skills that sweeteners such as saccharin, aspartame and sucralose are art recognized obvious variants of each other and it would have been obvious to a skilled artisan to employ any of these sweeteners in the composition of a freeze dried composition as disclosed by the cited art with a reasonable expectation of success.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
Claims 1-14 are rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627